Citation Nr: 9912305	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. S. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Boston Regional Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of waiver of indebtedness.  In an April 1998 statement 
in support of claim, the veteran indicated that he wished to 
withdraw the issue of waiver of indebtedness.  As such, the 
Board will not address this issue.  38 C.F.R. § 20.204 
(1998).


REMAND

At the time of his March 1999 personal hearing before the 
undersigned Board member, the veteran testified that his PTSD 
had become worse during the past year.  The Board notes that 
the last comprehensive VA examination that the veteran was 
afforded was in October 1997.  In accordance with 38 C.F.R. 
§ 3.327, reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995); 60 Fed. Reg. 43186 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue prepared and certified 
for appellate review as reported on the title page pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder 
since October 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of 
severity of his PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If there are no symptoms of PTSD, that 
conclusion should be noted.  The claims 
file and a copy of this remand must be 
made available to the examiner prior to 
conduction and completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD.  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
evaluation for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


